Citation Nr: 1128156	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether a December 2008 rating decision that effectuated a May 2008 Board decision by assigning three separate 10 percent ratings for scars of the left hand, effective from April 30, 1970, was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision the RO effectuated a May 2008 Board decision by assigning three separate 10 percent ratings for scars of the left hand, effective from April 30, 1970.  The Veteran, through his attorney, submitted a timely January 2009 notice of disagreement (NOD) in which it was alleged that it is not clear from the December 2008 rating decision that the Board decision was correctly implemented.  In other words, there appears to be an allegation that the law was incorrectly applied.


FINDINGS OF FACT

1.  In a May 2008 Board decision, the Board found that a May 1970 rating decision that assigned a single 10 percent rating for scars of the left hand due to a shell fragment wound was clearly and unmistakable erroneous.  The Board then assigned three separate 10 percent ratings for these scars, each effective from April 30, 1970. 

2.  The RO effectuated the Board's decision by issuing a December 2008 rating decision in which it assigned three separate ratings for the scars on the Veteran's left hand, each effective from April 30, 1970.  


CONCLUSION OF LAW

The December 2008 rating decision that effectuated a May 2008 Board decision by assigning three separate 10 percent ratings for scars of the left hand, effective from April 30, 1970, did not involve clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5109A(a), 7105 (West 2002); 38 C.F.R. § 3.105 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that VA's duties to notify and assist claimants under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to claims alleging CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Therefore no discussion of the VCAA provision is needed. 

A rating decision becomes final if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2010).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).   

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended "[w]here evidence establishes [CUE]."  The U.S. Court of Appeals for Veterans Claims (Court) defines a determination of CUE in a prior adjudication to mean that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was [CUE] must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the original).  The failure to fulfill the duty to assist cannot constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In this case the record reflects that a May 2008 Board decision found that the RO's decision in May 1970 to assign a single 10 percent rating for three separate scars of the left hand due to a service-connected shell fragment wound injury was clearly and unmistakable erroneous; the Board found, instead, that the Veteran should have been assigned three separate 10 percent ratings for these scars.  The Order section of the May 2008 Board decision notes that "[t]he May 1970 rating decision, which granted service connection for only one scar of the left hand, contained CUE, and should be revised to reflect a grant of service connection and assignment of separate 10 percent ratings for three scars of the left hand from April 30, 1970.  Simply stated, the Board found that the Veteran should be assigned three separate 10 percent ratings for the scars on his left hand, effective from April 30, 1970.

The Veteran has not challenged the Board's May 2008 decision, either by an appeal to the U.S. Court of Appeals for Veterans Claims (Court) or by alleging CUE in the Board decision.  Instead, the Veteran, through his attorney, is challenging the December 2008 rating decision that implemented the May 2008 Board decision.  In a NOD filed in January 2009, the Veteran's representative states that it is not clear from the December 2008 rating decision that the Board decision was correctly implemented.  It was then noted that the Veteran wished to participate in the traditional appeal process and requested the issuance of a Statement of the Case (SOC).  An SOC was issued in March 2010 in which the issue was identified as whether the RO failed to correctly implement the Board decision dated May 6, 2008, based on CUE.

But a review of the December 2008 rating decision reflects that the RO specifically assigned three separate 10 percent ratings for the Veteran's scars on his left hand due to the service-connected shell fragment wound, effective from April 30, 1970.  In other words, there is absolutely no discrepancy between the Board's May 2008 order and the implementing December 2008 rating decision.  The laws were correctly applied, and the Board's Order was properly implemented.  Thus, the December 2008 rating decision that effectuated the May 2008 Board decision by assigning three separate 10 percent ratings for scars of the left hand, effective from April 30, 1970, does not contain CUE.  38 C.F.R. § 3.105.  Accordingly, the Veteran's appeal must be denied. 


ORDER

The December 2008 rating decision that effectuated a May 2008 Board decision by assigning three separate 10 percent ratings for scars of the left hand, effective from April 30, 1970, was not clearly and unmistakable erroneous, such that the motion is denied. 




____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


